Case 19-66519-lrc       Doc 13     Filed 10/21/19 Entered 10/21/19 14:16:42            Desc Main
                                   Document      Page 1 of 8


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                        :      CHAPTER 7
                                              :
RODNEY A. DANIEL,                             :      CASE NO. 19-66519 - LRC
                                              :
                DEBTOR.                       :
                                              :
NANCY J. GARGULA,                             :
UNITED STATES TRUSTEE,                        :
                                              :
                MOVANT,                       :
         vs.                                  :      CONTESTED MATTER
                                              :
RODNEY A. DANIEL,                             :
                                              :
                RESPONDENT.                   :

           NOTICE OF HEARING ON UNITED STATES TRUSTEE’S
   MOTION TO DISMISS CASE WITH MINIMUM FIVE YEAR BAR TO REFILING

         PLEASE TAKE NOTICE that the United States Trustee has filed a motion requesting

that the above-referenced case be dismissed with a minimum five-year bar to Debtor filing another

bankruptcy petition.

         PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the United

States Trustee's motion in Courtroom 1204, United States Courthouse, 75 Ted Turner Drive,

S.W., Atlanta, Georgia at 1:45 p.m. on November 21, 2019.

         Your rights may be affected by the court’s ruling on this motion. You should read this

motion carefully and discuss it with your attorney, if you have one in this bankruptcy case. (If you

do not have an attorney, you may wish to consult one.) If you do not want the court to grant the

relief sought in this motion or if you want the court to consider your views, then you and/or your

attorney must attend the hearing. You may also file a written response to the motion with the Clerk

at the address stated below, but you are not required to do so. If you file a written response, you
Case 19-66519-lrc      Doc 13     Filed 10/21/19 Entered 10/21/19 14:16:42               Desc Main
                                  Document      Page 2 of 8


must attach a certificate stating when, how and on whom (including addresses) you served the

response. Mail or deliver your response so that it is received by the Clerk at least two business

days before the hearing. The address of the Clerk’s Office is: Clerk, U.S. Bankruptcy Court, Suite

1340, 75 Ted Turner Drive SW, Atlanta, GA 30303. You must also mail a copy of your response

to the undersigned at the address stated below.

Dated: October 21, 2019                            NANCY J. GARGULA
                                                   UNITED STATES TRUSTEE
                                                   REGION 21

                                                   By:            /s/
                                                   Lindsay P. S. Kolba
                                                   Georgia Bar No. 541621
                                                   United States Department of Justice
                                                   Office of the United States Trustee
                                                   362 Richard Russell Building
                                                   75 Ted Turner Drive, SW
                                                   Atlanta, Georgia 30303
                                                   (404) 331-4437
                                                   lindsay.p.kolba@usdoj.gov




                                                  ii
Case 19-66519-lrc       Doc 13     Filed 10/21/19 Entered 10/21/19 14:16:42              Desc Main
                                   Document      Page 3 of 8


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                        :       CHAPTER 7
                                              :
RODNEY A. DANIEL,                             :       CASE NO. 19-66519 - LRC
                                              :
               DEBTOR.                        :
                                              :
NANCY J. GARGULA,                             :
UNITED STATES TRUSTEE,                        :
                                              :
               MOVANT,                        :
         vs.                                  :       CONTESTED MATTER
                                              :
RODNEY A. DANIEL,                             :
                                              :
               RESPONDENT.                    :


                            MOTION TO DISMISS CASE
                    WITH MINIMUM FIVE YEAR BAR TO REFILING

         COMES NOW Nancy J. Gargula, United States Trustee for Region 21, and respectfully

moves this Court to dismiss this case with prejudice pursuant to title 11 U.S.C. §§ 105(a), 349(a)

and 1307(c). The United States Trustee contends that Rodney A. Daniel (the “Debtor”) has failed

to come before this Court for a proper purpose and has engaged in a series of abusive filings. As a

result, Debtor should be ineligible to file another bankruptcy proceeding for a period of at least

five (5) years. In support of this motion, the United States Trustee shows the Court as follows:

         1.    On October 15, 2019, Rodney A. Daniel (the “Debtor”) commenced this case by

filing a voluntary petition for relief under chapter 13 of the United States Bankruptcy Code.

         2.    The United States Trustee believes that this case is at least the seventh case filed by

the Debtor since November 2013. In each of these cases, Debtor made no meaningful attempt to

prosecute the cases he filed.
Case 19-66519-lrc      Doc 13       Filed 10/21/19 Entered 10/21/19 14:16:42             Desc Main
                                    Document      Page 4 of 8


       3.      The cases filed, and the history of the bankruptcy proceedings are as follows:


 Case No.        Case Name            Date of      Date of            Reason for Dismissal
                                      Filing      Dismissal
 13-74755    Rodney A. Daniel       11/12/2013   12/02/2013     Failure to pay filing fee

 13-76429    Rodney Daniel          12/05/2013   01/06/2014     Failure to correct filing
                                                                deficiency
 14-56706    Rodney Daniel          04/01/2014   04/17/2014     Failure to pay filing fee
 18-55238    Rodney A. Daniel       03/28/2018   04/13/2018     Failure to pay filing fee
             and Monique S.
             Hall
             dba MBP
             Publication, LLC
 18-57840    Rodney Daniel          05/08/2018   06/04/2018     Failure to correct filing
             dba MBP                                            deficiency
             Publications
 19-54254    Rodney Daniel          03/18/2019   04/01/2019     Failure to file list of creditors
             dba Book
             Boutique
 19-66519    Rodney A. Daniel       10/15/2019   Pending


       4.      In addition to the above cases, the following related cases affecting the same or

similar property have been filed:

 Case No.        Case Name            Date of      Date of            Reason for Dismissal
                                      Filing      Dismissal
 11-64375    Monique Shantae        05/12/2011   07/01/2011     Failure to comply with 11 U.S.C.
             Hall                                               § 109(h) and 11 U.S.C. § 521
 11-70091    Monique Shantae        07/08/2011   09/29/2011     Failure to fund plan
             Hall
 11-83433    Monique S. Hall        11/22/2011   01/11/2012     Failure to file creditor matrix
 13-65998    Monique Hall           07/25/2013   08/16/2013     Failure to correct filing
                                                                deficiency
 13-76427    Monique S. Hall        12/05/2013   12/26/2013     Failure to pay filing fee
 17-52446    MBP Publications,      02/07/2017   03/31/2017     Cause under 11 U.S.C. 707(a)
             LLC



                                                 2
Case 19-66519-lrc        Doc 13     Filed 10/21/19 Entered 10/21/19 14:16:42               Desc Main
                                    Document      Page 5 of 8


 Case No.        Case Name            Date of        Date of            Reason for Dismissal
                                      Filing        Dismissal
 17-57314     Monique Shantae       04/24/2017     05/26/2017     Failure to correct filing
              Hall                                                deficiency
 17-60075     Monique Shantae       06/06/2017     06/23/2017     Failure to file list of creditors
              Hall
              aka MBP
              Publication
 17-60408     MBP Publications,     06/13/2017     07/13/2017     Cause, with 180 day bar to
              LLC                                                 refiling
 18-50873     MBP Publications      01/19/2018     02/07/2018     Cause, with 180 day bar to
                                                                  refiling
 18-65723     Book Boutique         09/19/2018     11/13/2018     Failure to obtain counsel

 18-69193     Book Boutique         11/14/2018     12/28/2018     Failure to obtain counsel, barred
                                                                  from filing for period of six
                                                                  months
 18-71234     Monique Shantae       12/19/2018     01/15/2019     Failure to correct filing
              Hall                                                deficiency
              dba Book
              Boutique
 19-52395     Monique Shantae       02/12/2019     03/12/2019     Failure to correct filing
              Hall                                                deficiency
              dba Book
              Boutique
 19-60064     Monique S. Hall       06/28/2019     09/25/2019     Cause, with five year bar to
              dba Book                                            refiling
              Boutique
              dba Lil Britchez
 19-66517     Book Boutique/Lil     10/15/2019     Pending
              Britchez, LLC
 19-66545     Books Unlimited,      10/16/2019     Pending
              LLC
 19-66546     Lil Britchez          10/16/2019     Pending



       5.      Upon information and belief, in the instant case (19-66519) Debtor has failed to file

required schedules and statements, a list of creditors, or a certificate of credit counseling.


                                                  3
Case 19-66519-lrc        Doc 13    Filed 10/21/19 Entered 10/21/19 14:16:42            Desc Main
                                   Document      Page 6 of 8


       6.      The Debtor’s actions demonstrate a scheme to abuse the bankruptcy process. See

Highway 54 Property, LLC v. Boulware-Manigault (In re Boulware-Manigault), Case No. 07-

67308, 2007 Bankr. LEXIS 2158 (Bankr. N.D. Ga. May 25, 2007) (eight personal cases and single

corporate case, which were dismissed for failure to pay fees and other procedural neglect,

demonstrated a scheme to abuse the Bankruptcy Code).

       7.      The Debtor has repeatedly failed to come before the Court in an honest and truthful

manner. The United States Trustee believes the Debtor filed his cases without the intention of

prosecuting said cases. The Debtor appears to file his cases in order to invoke the automatic stay

and then purposefully fails to pay filing fees or file required documents and allows the cases to be

dismissed.

       8.      Dismissal with prejudice is an appropriate remedy for the Debtor’s continuing

failure to comply with mandatory obligations under the Bankruptcy Code. See In re Herrera, 194

B.R. 178 (Bankr. N.D. Ill. 1996); In re Norton, 319 B.R. 671 (Bankr. D. Utah 2005); In re Smart,

212 B.R. 419 (Bankr. S.D. Ga. 1997).

       9.      The Court has the discretion to dismiss a case with prejudice when the Court finds

sufficient cause. See 11 U.S.C. § 349(a). Cause can be found when a debtor engages in “egregious

behavior that constitutes bad faith and prejudices creditors.” In re Leavitt, 209 B.R. 935, 939 (9th

Cir. BAP 1997).

       10.     In this case, the Debtor’s conduct constitutes bad faith and his conduct in this case

has served to prejudice creditors. See In re Tomlin, 105 F.3d 933, 937 (4th Cir. 1997) (noting that

concealing information from the court constitutes egregious behavior that constitutes bad faith and

prejudices creditors).




                                                 4
Case 19-66519-lrc        Doc 13     Filed 10/21/19 Entered 10/21/19 14:16:42             Desc Main
                                    Document      Page 7 of 8


       11.       The basis for a five-year bar to filing any case under title 11 arises when a debtor

has filed multiple petitions which were subsequently dismissed when the debtor failed to meet his

statutory obligations. Unifund v. Hughes (In re Hughes), Case No. 04-98206, 2007 Bankr. LEXIS

2156, *3 (Bankr. N.D. Ga. May 31, 2007).

       12.       As noted by the Second Circuit Court of Appeals, an extended prohibition on

refiling under 11 U.S.C. § 105(a) is one of several tools, in addition to §§ 109(g) and 349(a),

available to bankruptcy courts to control the pervasive problem of serial filers. Casse v. Key Bank

Nat’l Ass’n (In re Casse), 198 F.3d 327, 341 (2d Cir. 1999).

       13.       The United States Trustee submits that the record in this case and in the Debtor’s

prior and related cases demonstrates abuse of the Bankruptcy Code. Debtor has not come before

this Court in proper prosecution of the instant case or in any one of the other cases previously filed

in this Court.

       WHEREFORE, the United States Trustee respectfully requests that this Court dismiss this

case and prohibit the Debtor from filing a petition for relief under the Bankruptcy Code for a period

of five (5) years from the date of entry of the order.

                                                         NANCY J. GARGULA
                                                         UNITED STATES TRUSTEE
                                                         REGION 21

                                                         By:            /s/
                                                         Lindsay P. S. Kolba
                                                         Georgia Bar No. 541621
                                                         United States Department of Justice
                                                         Office of the United States Trustee
                                                         362 Richard Russell Building
                                                         75 Ted Turner Drive, SW
                                                         Atlanta, Georgia 30303
                                                         (404) 331-4437
                                                         lindsay.p.kolba@usdoj.gov




                                                  5
Case 19-66519-lrc       Doc 13     Filed 10/21/19 Entered 10/21/19 14:16:42              Desc Main
                                   Document      Page 8 of 8


                                 CERTIFICATE OF SERVICE

       This is to certify that I have on this day electronically filed the foregoing Motion to Dismiss
Case with Minimum Five Year Bar to Refiling using the Bankruptcy Court’s Electronic Case Filing
program, which sends a notice of this document and an accompanying link to this document to the
following party who has appeared in this case under the Bankruptcy Court’s Electronic Case Filing
program:

Melissa J. Davey       mail@13trusteeatlanta.com, cdsummary@13trusteeatlanta.com,
                       cdbackup@13trusteeatlanta.com

       I further certify that on this day, I caused a copy of this document to be served via United
States First Class Mail, with adequate postage prepaid on the following parties at the address
shown for each.

 Rodney A Daniel
 6041 Brooks Mill
 Lithonia, GA 30038

                                                                     /s/
                                                      Lindsay P. S. Kolba
                                                      Georgia Bar No. 541621
                                                      United States Department of Justice
                                                      Office of the United States Trustee
                                                      362 Richard B. Russell Building
                                                      75 Ted Turner Drive, SW
                                                      Atlanta, Georgia 30303
                                                      (404) 331-4437, ext. 152
                                                      lindsay.p.kolba@usdoj.gov




                                                  6
